COMMUNITY STATISTICSDollars in thousands except Average Effective Rent Average Effective As of June 30, 2009 Rent for the Percent to Three Months Gross Total of Physical Ended Units Real Assets Gross Assets Occupancy Jun 30, 2009 Dallas, TX 7.8% 96.3% Jacksonville, FL 7.1% 96.4% Atlanta, GA 9.5% 94.1% Houston, TX 8.5% 94.2% Nashville, TN 4.8% 96.0% Austin, TX 4.2% 94.3% Tampa, FL 3.5% 96.5% Raleigh/Durham, NC 3.3% 95.0% Phoenix, AZ 3.7% 89.6% South Florida 2.0% 96.7% Orlando, FL 0.6% 99.0% Primary Markets 55.0% 95.2% Memphis, TN 7.9% 96.3% Columbus, GA 2.9% 96.2% Jackson, MS 2.2% 96.6% Greenville, SC 1.9% 94.0% Lexington, KY 2.3% 95.0% Little Rock, AR 1.6% 98.8% Savannah, GA 1.7% 98.7% All Other Secondary 21.3% 95.4% Secondary Markets 41.8% 95.8% Subtotal 96.8% 95.5% Development and Lease-up Properties 3.2% 81.6% Total Portfolio 100.0% 95.2% NUMBER OF APARTMENT UNITS Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 100% Owned Properties Properties in Joint Ventures Total Portfolio SAME STORE (EXCLUDES 8 FULL RENOVATION AND 3 HELD FOR SALE COMMUNITIES)Dollars in thousands except Effective Rent Revenues by market are presented before the impact of straight-line adjustments. A reconciliation to total revenue is provided below. CURRENT PERIOD ACTUALSAs of June 30, 2009 unless otherwise noted Three Months Ended June 30, 2009 Average Quarterly Twelve Effective Physical Economic Month Units Revenue Expense NOI Rent Occupancy Occupancy (1)
